dec internal_revenue_service national_office technical_advice_memorandum uniform issue list taxpayer’s name taxpayer’s address taxpayer’s identification_number years involved conference held legend r u o o x i w u o h issues whether m should retain its status as an organization described in sec_501 of the internal_revenue_code is not an organization described in sec_501 of the code whether its exempt status should be modified to sec_501 if m if m’s exemption as an organization described in sec_501 of the code is revoked what should be the effective date of the reclassification whether income from m’s sale of a particular document should constitute unrelated_business_taxable_income under sec_511 of the code facts m is a membership_organization recognized as exempt from federal_income_tax under sec_501 of the code purposes as stated in its amended articles of incorporation are its to conduct to promote effective to advise the legislative bodies federal x to do all things necessary for the purpose of maintaining and raising the standards and ethics of the governmental x departments agencies and organizations professional education activities to exchange information on products centralized public x manufacturers policies procedure and general information useful to x agents agencies and the x agencies of states counties villages towns boroughs provinces publicly-owned utilities public schools and colleges prisons governmental hospitals and other institutions and other tax-supported x agencies public authorities and similar ad hoc agencies on legislation and all problems affecting public x and the general welfare of the members and the agencies which they represent and their agents and employees specifications for_the_use_of members promote the acceptance and passage of uniform laws and procedures for all governmental x to develop and perfect standards practices and and to develop and m's articles of incorporation also state that m’s membership shall consist of both public x agencies and public x personnel as agency members governmental x organizations including federal x agencies and the x agencies of states counties cities villages towns boroughs provinces publicly-owned utilities public schools and colleges prisons governmental hospitals and other institutions other tax-supported x agencies public authorities and similar ad hoc agencies are eligible the articles state that each member agency shall be represented by its head or designated representative in the organization and administration of m are eligible for membership members are governmental agencies as individual members public x personnel m states that all of its voting m's bylaws provide that m will cooperate on a professional membership or representation basis with all legislative and other public bodies departments private groups academic institutions and organizations in working toward its fundamental objectives of promoting professional development and improving the education organization administration and operation of governmental x during the year under examination m conducted its annual professional development forum and products exposition educational programs and certification programs the annual meeting provides lectures seminars workshops and other educational’ opportunities for governmental x personnel to improve their skills and to keep up-to-date with the best industry practices and programs as well as learn the latest information on new and revised rules and regulations affecting m states that m states that the concurrent products exposition governmental x provided an opportunity for suppliers of products and services to government agencies to provide information and product demonstrations to x personnel m states that it sponsors a substantial set of educational programs for public x personnel usually presented in association with local chapters attendance at programs lasting two or three days course syllabus independently of its certification program in that individuals may enroll in all of the educational programs without regard to whether they are working toward certification these courses involve substantial reading and include a m states that these programs are operated m states that it conducts two certification programs a q p or as a m states that the leading to designation as principal purpose of the certification programs is to achieve more effective and efficient x by public agencies through improvement of the skills of governmental x personnel and improvement of the ability of public agencies to identify skilled m states that the means to and experienced x personnel certification is through educational courses self-study the experience and successfully passing an examination certificate is similar to a diploma recognizing satisfactory mastery of a recognized body of knowledge certification individuals must be recertified at five-year intervals based primarily on continued education study and contributions to the x function as or workshop leader a writer seminar instructor to retain m states that the certification programs are carried out the national association of state x through a particular council which is composed of representatives of m officials all of whose members are governmental employees the united statestgeneral services administration its canadian counterpart supply and services canada six members of the board_of examiners who review completed examinations and one academic member exception of the executive director of m and the academic member all members of the council are or were two members are retired if employees of governmental agencies not most payments of certification fees are paid_by governmental agencies certification m states that with the m also states that many uv an employment advertisement by the united_states general services administration in the wall street journal dated includes the following requirements for december candidates for a particular executive position an accredited college or university with a bachelor’s degree graduation from eight years of progressively responsible professional administration experience to include four years in x activities is required a certified x manager or be current certification as able to obtain certification by the second year of employment a master’s degree is preferred must possess a p or as a m states that it also publishes a bi-monthly journal a compendium of news feature articles and other information of interest to public x personnel personnel to expand their knowledge in the field m states that it stocks a number of books that are available for purchase by members and nonmembers in order to encourage purchasing m states that at the request of its agency members and in x products by assigning standard code numbers to particular order to enable them to improve their efficiently in and services m developed and publishes a particular code document products governmental x agencies can perform certain necessary functions more efficiently using less overhead reduce costs through cooperative x agreements among agencies and analyze performance over time members and nonmembers than m’s members publishing the code is code is neither a computer_program nor a data base but simply a standard document published in electronic form that can be used as a data base m’s code is available for sale to both m states that the principal means of nonmembers are charged more for the code in an electronic format however the applicable law sec_501 of the code for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions the term charity includes lessening of the burdens of government the regulations continue that sec_1 c -1 d of the regulations provides that educational as used in sec_501 of the code relates to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction ef the public on subjects useful to the individual and beneficial to the community sec_511 of the code imposes a tax on the unrelated_business_income of certain exempt_organizations including those exempt under sec_501 sec_512 of the code provides that as a general_rule except as otherwise provided the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it deductions and modifications less certain allowable sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the functions constituting the basis for its exemption sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1 513-l a of the regulations provides that gross_income of an exempt_organization subject_to tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if trade_or_business carried on by the organization_trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions such trade_or_business is regularly the conduct of such and it is income from a sec_1_513-1 of the regulations provides that activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may organization for example activities of soliciting selling and publishing commercial advertising do not lose identity as a trade_or_business even though the advertising is published in an exempt_organization periodical which contains be related to the exempt purposes of the or may not thus editorial matter related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations for example specific business activities of an exempt sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question--the activities that is producing or distributing the goods or performing the services involved--and the accomplishment of the organization’s exempt purposes if the conduct of sec_1_513-1 of the regulations provides that a substantial one trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of of the goods or the performance of the services does not derive from the conduct of related trade_or_business activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved an organization the income from the sale whether revrul_73_567 1973_2_cb_178 holds that a medical specialty board formed by members of the medical profession to devise and administer written examinations and issue certificates a business league under to the successful candidates is exempt as sec_501 of the code but is not exempt under section the revenue_ruling makes no mention of whether the c candidates for certification are members of the organization employees of the members or members of the general_public revenue_ruling concludes that since the activities of the board consist of certifying physicians who are thereafter authorized to hold themselves out to the public as specialists its purpose is to promote the common business interests of the physicians within the meaning of sec_501 rather than to be operated exclusively for charitable purposes within the meaning of sec_501 the a state by assisting revrul_74_117 1974_1_cb_128 holds that an organization formed to implement an orderly change_of administration of the office of governor of the governor-elect during the period between his election and inauguration through screening and selecting applicants for state appointive offices and preparing a legislative message and program reflecting the party’s platform and budget is an action_organization under sec_1_501_c_3_-1 of the regulations and does not qualify for exemption the facts of this case the state will officially provide similar services to the executive after the inauguration but has never provided these services prior to any inauguration the revenue_ruling concludes that the government is the party best qualified to decide whether a particular activity is sufficiently in the public interest to warrant its recognition as function of government and unlike some other jurisdictions this particular jurisdiction has not seen fit to provide services of the type described above for the governor-elect and thus has not recognized such activities as functions of government prior to his inauguration organization are not relieving any burden of the government thus the activities of the subject as stated in a legitimate revrul_85_2 1985_1_cb_178 holds that an organization providing legal assistance to guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and therefore qualifies for exemption under sec_501 of the code the revenue_ruling states that a determination of whether an organization is lessening the burdens of government requires consideration of whether the organization’s activities are activities that a governmental_unit considers to be its burdens and whether such activities actually lessen such governmental burden the revenue_ruling continues that in order a burden of government the the fact that an organization is to determine whether an activity is question to be answered is whether there is an objective manifestation by the government that it considers such activity to be part of its burden engaged in an activity that is sometimes undertaken by the governnent is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of activities is also not sufficient to establish that the organization is lessening the burdens of government interrelationship between the organization and the government may provide evidence that the government considers the organization's a favorable working relationship activities to be its burden between the government and the organization is strong evidence that the organization is actually lessening the burdens of the the revenue_ruling states that to determine whether government the organization is actually lessening the burdens of government all of the relevant facts and circumstances must be considered an organization and its the a v the tax the state in indiana crop improvement association inc acq c b the organization’s primary activity was the the function of seed certification was in turn commissioner t c court found that the organization was described in sec_501 of the code because it was lessening the burdens of government certification of crop seed within the state of indiana substantial amount of time was also spent conducting scientific research in seed technology and providing instructions in modern seed technology in conjunction with purdue university of indiana did not have a department of agriculture to regulate agricultural products within the state and delegated by law agricultural regulatory functions to purdue university and the director of the purdue university agricultural experiment station delegated to indiana crop improvement association inc court found that indiana the organization was directly assisting the u s department of agriculture rather than promoting the economic interests of commercial seed producers and commercial farmers pursuant to the organization’s delegated authority or conjunction with purdue university rather than being carried on as an incident to commercial operations organization’s educational programs on good farm management through the use of modern seed technology available to anyone interested did not benefit only the business interests of commercial seed producers and commercial farmers but rather was of educational within the meaning of sec_1 c -1 da the regulations the seed certification research and testing was either as the official seed certifying agency for the tax the and in _9- rationale m states that its principal purpose is to lessen the burdens of government and that the operation of a certification program is not necessarily inconsistent with exemption under section m states that its only voting members are c of the code governmental agencies and that the vast majority of its revenues are paid_by governmental agencies who pay membership dues provide funding for their employees to attend m’s educational programs and pay for the certification of their employees states that the purpose of its certification program is to provide education and training to public x personnel to enable them to make x decisions that make more effective and efficient use of taxpayer dollars professionalism necessarily follow m’s program but these results are only incidental consequences and are not the purpose of the programs its members and if they paid for the education and certification then the purpose of the programs might be to promote common business interests however pay for the education of their employees and often thus m states the programs primarily their certification serve the governmental agencies’ interests and only incidentally benefit the participating employees m also argues that if the individual employees were the governmental agencies who are members enhanced credibility and for m m contends that further evidence of the participation of governmental agencies in the certification program is found in the fact that m’s certification programs are administered by a separate council that is comprised primarily of employees of governmental agencies a determination of whether an organization is lessening the burdens of government requires consideration of whether the organization’s activities are activities that a governmental_unit considers to be its burdens and whether such activities actually merely providing a service to lessen such governmental burden governmental agencies for a fee is usually not considered to be lessening the burdens of government provides funds to a county’s law enforcement agencies to police illegal narcotics traffic lessens the burdens of government and therefore is described in sec_501 of the code rul provides legal assistance to guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and is also described in sec_501 as stated in rev best qualified to decide whether a particular activity is rul supra the government is the party similarly an organization that an organization that c b supra rev_rul rev - sufficiently in the public interest to warrant its recognition as a legitimate function of government in this case several governments have made it fairly by apparent that they consider the training education and certification of their public x personnel as a’ legitimate not only by supporting m through function of government membership dues educational fees and certification fees virtue of making up the entire voting membership of m and having the primary representation on the council carrying out m’s certification programs the governments are indicating that the education is necessary for their employees in the x function also the governments are keeping control of all of m’s activities even though m governments administrative file there is no evidence that the various governments have any other internal training facilities for the purpose of x training personnel advertisement the government is using designations is distinguishable from the originated and certified by m rul supra due to the organization discussed in rev fact that the primary recipient of the benefits of the training are the employees of governments who use their training directly for the benefit of their respective governments reasons m government also as noted in the wall street journal is considered to be lessening the burdens of although not reflected directly in the an organization independent of the for these is m before income from an activity may be taxed as unrelated_business_income the following three conditions must be satisfied the organization’s exempt_purpose must be regularly carried on the trade_or_business must not be substantially related to the activity must constitute a trade_or_business the trade_or_business and and is available for sale m’s code document was requested by its governmental agency members and is being used regularly by the various governments it was developed by m published by m by m to its members and nonmembers rul improvement association inc and revrul_85_2 all supra the government is the party best qualified to decide whether a particular activity is sufficiently in the public interest to warrant its recognition as a legitimate function of government document is related to m’s exempt_purpose of lessening the burdens of government exempt_purpose the questions of whether the activity constitutes is regularly carried on need not trade_or_business and whether it be discussed for these reasons m’s use of the code since the activity is related to m’s as indicated in indiana crop v commissioner rev - li - conclusions m should retain its status as an organization described in sec_501 of the code the question of whether m meets the requirements for exemption under sec_501 of the code is moot the question regarding the effective date of revocation of exempt status under sec_501 of the code is moot m’s income from its sale of its commodity code is related to its exempt_purpose and is not unrelated_business_taxable_income under sec_511 of the code a copy of this memorandum is to be given to m section of the code provides that it may not be used or cited j as precedent - end -
